DETAILED ACTION
Response to Amendment
This office action regarding application 16/590,597 filed October 2, 2019, is in response to the applicant arguments and amendments filed July 20, 2022. Claims 1-2, 4, and 6-8 have been amended. Claims 1-2, 4, and 6-9 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 

Information Disclosure Statements
The information disclosure statement (IDS) filed 10/27/2022 has been considered by the examiner.


Response to Arguments
Applicants amendments to the claims and specification have overcome some of the objections and rejections previously set forth in the Final Office Action mailed April 21, 2022. Applicants amendments to claims 2 and 4 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection through the addition of language further defining the predetermined standard, therefore the rejections are withdrawn. Applicants amendments to claims 1 and 6 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection with regards to the antecedent basis issue, therefore the rejection is withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 101 rejections, through the inclusion of language directed to controlling the HVAC system of the vehicle, therefore the rejections are withdrawn. However, the applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 103 rejections, upon further examination the previously cited combination of Zhong and Stanek teach all of the limitations of the applicants amendments. Further additional search was performed and additional references considered relevant to the applicants disclosure are included below in the Conclusion section. The rejections are maintained below with changes to reflect amendments. Additionally applicants arguments have been fully considered but are not fully persuasive for the reasons seen below. 

On pages 7-9 the applicant argues “That is, Zhong and Stanek fail to disclose that the determination whether the predetermined attached matter is on the transparent member is made based on an at least two step determination. Accordingly, the applied references fail to disclose and would not have rendered obvious the combinations of features recited by independent claims 1, 7, and 8. Therefore, independent claims 1, 7, and 8 are patentable. The dependent claims are also patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features they recite.”, the examiner respectfully disagrees. Zhong teaches a multi-step process for determining if there is attached matter on a transparent member, this can be seen in at least figure 2. Paragraphs [0042-0045] include that there can be a plurality of images analyzed according to the process of figure 2, including images that are interior, exterior, and remote to the vehicle. This process can first begin with analysis of an image remote to the vehicle to determine if an area is clear/unclear. (See Paragraphs [0041-0046].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (Pub. No.: US 2016/0232423 A1, hereinafter “Zhong”) in view of Stanek et al. (Pub. No.: US 2016/0200166 A1, hereinafter “Stanek”).

With respect to claim 1, Zhong discloses a determination device comprising circuitry configured to (Paragraph [0041], “the system 100 may include multiple images sensors and the environmental scene condition detection module 108”)
first, extract a high-visibility area, the high-visibility area having a visibility state estimated to be higher than another area (Paragraph [0054], “Therefore, environmental scene detection and clarification may be performed outside of the vehicle. Further, environmental scene detection and clarification may be performed based on image data captured outside of the vehicle. For example, the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location.”, here extracting/receiving information from a weather station that the area the vehicle is located in having a high visibility weather condition) (Paragraph [0044], “In some implementations, the system 100 may include the image sensor 102, the second image sensor (not shown), and a third image sensor (not shown). … the third image sensor may be located outside and remote from the vehicle …The environmental scene condition detection module 108 may receive each of the first, second, and third images and may process each of the images as described with reference to FIGS. 1-2. Alternatively or additionally, the environmental scene condition detection module 108 may receive an indication from the third image sensor that an environmental condition is clear or unclear and/or may receive a scene clarity score determined based on the third image sensor. The environmental scene condition detection module 108 may compare the third image to the first image and/or the second image to determine whether the third image is more clear than the first image and/or the second image.”, here the system can use a plurality of images including a first initial image that is remote to a vehicle representing the visibility state in a region in order to determine if an environmental condition indicates a high visibility state) (See Paragraph [0046])
second, determine whether a vehicle exists in the high-visibility area (Figure 2, the first steps 202-210 involve receiving an image and analyzing the image, the system then determining if the vehicle is in a high visibility or a low visibility area in step 210) (Also see Paragraph [0046])
third, only when the vehicle is determined to exist in the high-visibility area determine that a predetermined attached matter is on a transparent member of the vehicle when an image recognition rate of first image information about a periphery of the vehicle is equal to or lower than a predetermined threshold (Paragraph [0041], “the system 100 may include multiple images sensors and the environmental scene condition detection module 108 may determine whether a window (e.g., a windshield) of the vehicle is compromised (e.g., wet, foggy, frosty, dirty, or otherwise contaminated to obstruct clarity)”) (Paragraph [0042], “The environmental scene condition detection module 108 may determine the first image is less clear than the second image when the second image is determined to be clear and the first image is determined to be unclear.“, here the system is capable of determining that one of the cameras is displaying a clear image representing a high visibility condition and the other image is unclear representing an attached matter on window) (Paragraph [0043], “Accordingly, by comparing images received from two different image sensors, the environmental scene condition detection module 108 may identify potential issues with the image sensors (e.g., dirty and/or wet lenses) or with the environment (e.g., the window of the vehicle).“) (See Figure 2) 
and send control information to the vehicle, the control information causing the vehicle to take action in response to determining that the predetermined attached matter is on the transparent member of the vehicle (Paragraph [0043-0045], ”In response to a determination that the third image (from the third image sensor) is more clear than the first image (from the image sensor 102), the environmental scene condition detection module 108 may determine that a lens of the first image sensor is compromised and/or that a window of the vehicle is compromised. In response to a determination that the third image (from the third image sensor) is more clear than the second image (from the second image sensor), the environmental scene condition detection module 108 may determine that a lens of the second image sensor is compromised and/or that a window of the vehicle is compromised. In response to a determination that the third image is more clear than the first image and/or the second image, the environmental scene condition detection module 108 may initiate one or more actions, such as generating the HMI signal 330 and/or generating the BCU signal 334, as illustrative, non-limiting examples.” 
wherein the first image information is picked up through the transparent member by a first pickup device that is mounted on the vehicle, (Paragraph [0041], “The image sensor 102 may be located within the cabin of the vehicle and may be positioned to capture a scene through the window. The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle.”)
predetermined threshold hold is determined based upon second image information about a periphery of another vehicle that exists in the high-visibility area picked up by a second pickup device that is mounted on the other vehicle (Paragraph [0041], “The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle.”) (Paragraph [0054], “the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location”). 
Zhong further discloses determining whether the predetermined attached matter is on the transparent member, based on the first image information and information relevant to a visibility state in a predetermined area containing a geographical position of the vehicle, the visibility state in the predetermined area being estimated from the second image information corresponding to another vehicle in the predetermined area(Therefore, environmental scene detection and clarification may be performed outside of the vehicle. Further, environmental scene detection and clarification may be performed based on image data captured outside of the vehicle. For example, the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location, see at least: p. [0054]).
Zhong fails to explicitly disclose determining the visibility of a plurality of areas and the another vehicle being each of a plurality of other vehicles in the predetermined area. 
Stanek teaches a vehicle control system which can control the HVAC settings according to crowd sourced information from a plurality of vehicles in a plurality of areas including 
determining the visibility of a plurality of areas (Paragraph [0021], “Cloud resources 42 may be further connected with a third party data source or server 51 for obtaining other relevant data, such as regional weather data and forecasts. Vehicles 40 and 41 may preferably include GPS receivers for determining their geographic coordinates using GPS signals from a set of GPS satellites 90. “, here the system may receive weather data for plurality of regions) (Paragraph [0025], “The weights obtained by normalization may preferably result from a comparison of the peer parameters of the requesting vehicle with the peer parameters of the vehicles that contributed the extracted data. In addition, the weights may be proportional to the statistical significance of the sample size that gives rise to the reported crowd data. For example, a weight would be higher for reported crowd data that comes 1) from (i.e., is supported by) a large number of vehicles of a same or similar model with similar occupancy, and 2) from a close geographic location within a recent time frame.”, here the system is weighting the inputs from groups of vehicles in different close geographic areas in order to determine the conditions that vehicles are experiencing such as a high or low visibility weather condition)
the another vehicle being each of a plurality of vehicles (Paragraph [0022], “The vehicles in a vehicle fleet 52 (which includes vehicle 40) transmit data to a data collecting agent 53… Data sent to collecting agent 53 preferably includes such HVAC-related data as measured climate variables (e.g., temperature and humidity) together with data regarding HVAC system operation including the state of various command parameters (e.g., activation status of heated defrost surfaces, air circulation mode settings, blower speed settings, and any other command parameters whether manually or automatically determined).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include utilizing data from a plurality of vehicles as opposed to one other vehicle of Stanek in the system for determining the clarity of an vehicle window of Zhong in order to increase the accuracy and robustness of the environmental condition determination through crowd sourcing (Stanek, Paragraph [0028], “Thus, the output of the fuzzy rules adapts HVAC operation using crowd-based data which may improve efficiency since actuators are only actuated to the extent that other similar vehicles in close proximity have found it necessary to operate the same actuator in the same way.”) (Paragraph [0024], “Consulting available crowd data can provide a fast an accurate determination of what may be necessary to handle the defrost situation.”)

With respect to claim 2, the combination of Zhong and Stanek discloses the determination device according to claim 1, wherein the circuitry is configured to determine that the predetermined attached matter is on the transparent member when a degree of visibility of the periphery of the vehicle that is indicated by the first image information is above a predetermined standard the predetermined standard being lower than a degree of the visibility of the periphery of the vehicle that is indicated by the second information (the environmental scene condition detection module 108 may compare the first scene clarity score 111 of the first image (e.g., the image data 103) to a first scene clarity score or a second scene clarity score of the second image… by comparing images received from two different image sensors, the environmental scene condition detection module 108 may identify potential issues with the image sensors (e.g., dirty and/or wet lenses) or with the environment (e.g., the window of the vehicle), see at least: p. [0042]-[0043]).

With respect to claim 4, the combination of Zhong and Stanek discloses the determination device according to claim 1, however while Zhong teaches wherein the circuitry is configured to determine that the predetermined attached matter is on the transparent member, when the image recognition rate of the first image information is above a predetermined standard, the predetermined standard being lower than an image recognition rate of the second image information corresponding to another vehicle (Paragraph [0042-0043], “the environmental scene condition detection module 108 may compare the first scene clarity score 111 of the first image (e.g., the image data 103) to a first scene clarity score or a second scene clarity score of the second image… by comparing images received from two different image sensors, the environmental scene condition detection module 108 may identify potential issues with the image sensors (e.g., dirty and/or wet lenses) or with the environment (e.g., the window of the vehicle)”) (Paragraph [0005], “The environmental scene condition detection module may further initiate an action (e.g., enhancing the image to generate a clarified image, generating a warning, activating light systems onboard the vehicle, activating other vehicle systems, augmenting a display, sending a message to another device, etc.) when the image is not clear and/or when the image includes one or more environmental conditions indicative that the image might not be clear.”, here if the system determines that an environmental condition is clear or unclear it can send that image clarity information to another vehicle in the area) (See also Paragraph [0049] and [0054]). 
Zhong fails to explicitly disclose the another vehicle being each of a plurality of other vehicles in the predetermined area. 
However, these features are taught by Stanek 
the another vehicle being each of a plurality of vehicles (Paragraph [0022], “The vehicles in a vehicle fleet 52 (which includes vehicle 40) transmit data to a data collecting agent 53… Data sent to collecting agent 53 preferably includes such HVAC-related data as measured climate variables (e.g., temperature and humidity) together with data regarding HVAC system operation including the state of various command parameters (e.g., activation status of heated defrost surfaces, air circulation mode settings, blower speed settings, and any other command parameters whether manually or automatically determined).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include utilizing data from a plurality of vehicles as opposed to one other vehicle of Stanek in the system for determining the clarity of an vehicle window of Zhong in order to increase the accuracy and robustness of the environmental condition determination through crowd sourcing (Stanek, Paragraph [0028], “Thus, the output of the fuzzy rules adapts HVAC operation using crowd-based data which may improve efficiency since actuators are only actuated to the extent that other similar vehicles in close proximity have found it necessary to operate the same actuator in the same way.”) (Paragraph [0024], “Consulting available crowd data can provide a fast an accurate determination of what may be necessary to handle the defrost situation.”)

With respect to claim 6, the combination of Zhong and Stanek discloses a system comprising the determination device according to claim 1 and a vehicle control device comprising circuitry configured to receive the control information, wherein: the transparent member is a window that is provided on the vehicle such that an occupant is able to visually recognize an exterior of a vehicle cabin from an interior of the vehicle cabin (Paragraph [0041], “In some implementations, the system 100 may include multiple images sensors and the environmental scene condition detection module 108 may determine whether a window (e.g., a windshield) of the vehicle is compromised (e.g., wet, foggy, frosty, dirty, or otherwise contaminated to obstruct clarity)”) (See also Paragraph [0017]) 
and when the determination device determines that dew or frost as the predetermined attached matter is on the window, the circuitry of the vehicle control device is configured to at least one of: give a notice urging the occupant of the vehicle to perform an operation for causing an air conditioner of the vehicle to perform a predetermined action through a notification device of the vehicle (Paragraph [0003], “The actions may include using image processing to clarify the image, outputting a message, activating one or more systems of a device, or a combination thereof.” )
and cause the air conditioner to perform the predetermined action (Paragraph [0003], “The actions may include using image processing to clarify the image, outputting a message, activating one or more systems of a device, or a combination thereof.” ) (Also see Paragraph [0048]).

With respect to claim 7, Zhong discloses a determination method that is executed by a determination device, the determination method comprising (the system 100 may include multiple images sensors and the environmental scene condition detection module 108) 
first, extracting a high-visibility area, the high-visibility area having a visibility state estimated to be higher than another area (Paragraph [0054], “Therefore, environmental scene detection and clarification may be performed outside of the vehicle. Further, environmental scene detection and clarification may be performed based on image data captured outside of the vehicle. For example, the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location.”, here extracting/receiving information from a weather station that the area the vehicle is located in having a high visibility weather condition) (Paragraph [0044], “In some implementations, the system 100 may include the image sensor 102, the second image sensor (not shown), and a third image sensor (not shown). … the third image sensor may be located outside and remote from the vehicle …The environmental scene condition detection module 108 may receive each of the first, second, and third images and may process each of the images as described with reference to FIGS. 1-2. Alternatively or additionally, the environmental scene condition detection module 108 may receive an indication from the third image sensor that an environmental condition is clear or unclear and/or may receive a scene clarity score determined based on the third image sensor. The environmental scene condition detection module 108 may compare the third image to the first image and/or the second image to determine whether the third image is more clear than the first image and/or the second image.”, here the system can use a plurality of images including a first initial image that is remote to a vehicle representing the visibility state in a region in order to determine if an environmental condition indicates a high visibility state) (See Paragraph [0046]) 
second, determine whether a vehicle exists in the high-visibility area (Figure 2, the first steps 202-210 involve receiving an image and analyzing the image, the system then determining if the vehicle is in a high visibility or a low visibility area in step 210) (Also see Paragraph [0046])
third, only when the vehicle is determined to exist in the high-visibility area determine that a predetermined attached matter is on a transparent member of the vehicle when an image recognition rate of first image information about a periphery of the vehicle is equal to or lower than a predetermined threshold (Paragraph [0041], “the system 100 may include multiple images sensors and the environmental scene condition detection module 108 may determine whether a window (e.g., a windshield) of the vehicle is compromised (e.g., wet, foggy, frosty, dirty, or otherwise contaminated to obstruct clarity)”) (Paragraph [0042], “The environmental scene condition detection module 108 may determine the first image is less clear than the second image when the second image is determined to be clear and the first image is determined to be unclear.“, here the system is capable of determining that one of the cameras is displaying a clear image representing a high visibility condition and the other image is unclear representing an attached matter on window) (Paragraph [0043], “Accordingly, by comparing images received from two different image sensors, the environmental scene condition detection module 108 may identify potential issues with the image sensors (e.g., dirty and/or wet lenses) or with the environment (e.g., the window of the vehicle).“) (See Figure 2) 
and sending control information to the vehicle, the control information causing the vehicle to take action in response to determining that the predetermined attached matter is on the transparent member of the vehicle (Paragraph [0043-0045], ”In response to a determination that the third image (from the third image sensor) is more clear than the first image (from the image sensor 102), the environmental scene condition detection module 108 may determine that a lens of the first image sensor is compromised and/or that a window of the vehicle is compromised. In response to a determination that the third image (from the third image sensor) is more clear than the second image (from the second image sensor), the environmental scene condition detection module 108 may determine that a lens of the second image sensor is compromised and/or that a window of the vehicle is compromised. In response to a determination that the third image is more clear than the first image and/or the second image, the environmental scene condition detection module 108 may initiate one or more actions, such as generating the HMI signal 330 and/or generating the BCU signal 334, as illustrative, non-limiting examples.”)
wherein the first image information is picked up through the transparent member by a first pickup device that is mounted on the vehicle, (Paragraph [0041], “The image sensor 102 may be located within the cabin of the vehicle and may be positioned to capture a scene through the window. The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle.”)
predetermined threshold hold is determined based upon second image information about a periphery of another vehicle that exists in the high-visibility area picked up by a second pickup device that is mounted on the other vehicle (Paragraph [0041], “The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle.”) (Paragraph [0054], “the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location”).
Zhong further discloses determining whether the predetermined attached matter is on the transparent member, based on the first image information and information relevant to a visibility state in a predetermined area containing a geographical position of the vehicle, the visibility state in the predetermined area being estimated from the second image information corresponding to another vehicle in the predetermined area(Therefore, environmental scene detection and clarification may be performed outside of the vehicle. Further, environmental scene detection and clarification may be performed based on image data captured outside of the vehicle. For example, the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location, see at least: p. [0054]).
Zhong fails to explicitly disclose determining the visibility of a plurality of areas and the another vehicle being each of a plurality of other vehicles in the predetermined area. 
Zhong fails to explicitly disclose determining the visibility of a plurality of areas and the another vehicle being each of a plurality of other vehicles in the predetermined area. 
Stanek teaches a vehicle control system which can control the HVAC settings according to crowd sourced information from a plurality of vehicles in a plurality of areas including
determining the visibility of a plurality of areas (Paragraph [0021], “Cloud resources 42 may be further connected with a third party data source or server 51 for obtaining other relevant data, such as regional weather data and forecasts. Vehicles 40 and 41 may preferably include GPS receivers for determining their geographic coordinates using GPS signals from a set of GPS satellites 90. “, here the system may receive weather data for plurality of regions) (Paragraph [0025], “The weights obtained by normalization may preferably result from a comparison of the peer parameters of the requesting vehicle with the peer parameters of the vehicles that contributed the extracted data. In addition, the weights may be proportional to the statistical significance of the sample size that gives rise to the reported crowd data. For example, a weight would be higher for reported crowd data that comes 1) from (i.e., is supported by) a large number of vehicles of a same or similar model with similar occupancy, and 2) from a close geographic location within a recent time frame.”, here the system is weighting the inputs from groups of vehicles in different close geographic areas in order to determine the conditions that vehicles are experiencing such as a high or low visibility weather condition)
the another vehicle being each of a plurality of vehicles (Paragraph [0022], “The vehicles in a vehicle fleet 52 (which includes vehicle 40) transmit data to a data collecting agent 53… Data sent to collecting agent 53 preferably includes such HVAC-related data as measured climate variables (e.g., temperature and humidity) together with data regarding HVAC system operation including the state of various command parameters (e.g., activation status of heated defrost surfaces, air circulation mode settings, blower speed settings, and any other command parameters whether manually or automatically determined).”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include utilizing data from a plurality of vehicles as opposed to one other vehicle of Stanek in the system for determining the clarity of an vehicle window of Zhong in order to increase the accuracy and robustness of the environmental condition determination through crowd sourcing (Stanek, Paragraph [0028], “Thus, the output of the fuzzy rules adapts HVAC operation using crowd-based data which may improve efficiency since actuators are only actuated to the extent that other similar vehicles in close proximity have found it necessary to operate the same actuator in the same way.”) (Paragraph [0024], “Consulting available crowd data can provide a fast an accurate determination of what may be necessary to handle the defrost situation.”)

With respect to claim 8, Zhong discloses a non-transitory computer readable medium storing a determination program that causes a determination device to execute a method comprising (Paragraph [0008], “In another particular aspect, a computer-readable storage medium stores instructions that, when executed by a processor, cause the processor to perform operations.”) (Paragraph [0041], “the system 100 may include multiple images sensors and the environmental scene condition detection module 108”)
first, extracting a high-visibility area, the high-visibility area having a visibility state estimated to be higher than another area (Paragraph [0054], “Therefore, environmental scene detection and clarification may be performed outside of the vehicle. Further, environmental scene detection and clarification may be performed based on image data captured outside of the vehicle. For example, the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location.”, here extracting/receiving information from a weather station that the area the vehicle is located in having a high visibility weather condition) (Paragraph [0044], “In some implementations, the system 100 may include the image sensor 102, the second image sensor (not shown), and a third image sensor (not shown). … the third image sensor may be located outside and remote from the vehicle …The environmental scene condition detection module 108 may receive each of the first, second, and third images and may process each of the images as described with reference to FIGS. 1-2. Alternatively or additionally, the environmental scene condition detection module 108 may receive an indication from the third image sensor that an environmental condition is clear or unclear and/or may receive a scene clarity score determined based on the third image sensor. The environmental scene condition detection module 108 may compare the third image to the first image and/or the second image to determine whether the third image is more clear than the first image and/or the second image.”, here the system can use a plurality of images including a first initial image that is remote to a vehicle representing the visibility state in a region in order to determine if an environmental condition indicates a high visibility state) (See Paragraph [0046])
second, determine whether a vehicle exists in the high-visibility area (Figure 2, the first steps 202-210 involve receiving an image and analyzing the image, the system then determining if the vehicle is in a high visibility or a low visibility area in step 210) (Also see Paragraph [0046])
third, only when the vehicle is determined to exist in the high-visibility area determine that a predetermined attached matter is on a transparent member of the vehicle when an image recognition rate of first image information about a periphery of the vehicle is equal to or lower than a predetermined threshold (Paragraph [0041], “the system 100 may include multiple images sensors and the environmental scene condition detection module 108 may determine whether a window (e.g., a windshield) of the vehicle is compromised (e.g., wet, foggy, frosty, dirty, or otherwise contaminated to obstruct clarity)”) (Paragraph [0042], “The environmental scene condition detection module 108 may determine the first image is less clear than the second image when the second image is determined to be clear and the first image is determined to be unclear.“, here the system is capable of determining that one of the cameras is displaying a clear image representing a high visibility condition and the other image is unclear representing an attached matter on window) (Paragraph [0043], “Accordingly, by comparing images received from two different image sensors, the environmental scene condition detection module 108 may identify potential issues with the image sensors (e.g., dirty and/or wet lenses) or with the environment (e.g., the window of the vehicle).“) (See Figure 2) 
and sending control information to the vehicle, the control information causing the vehicle to take action in response to determining that the predetermined attached matter is on the transparent member of the vehicle (Paragraph [0043-0045], ”In response to a determination that the third image (from the third image sensor) is more clear than the first image (from the image sensor 102), the environmental scene condition detection module 108 may determine that a lens of the first image sensor is compromised and/or that a window of the vehicle is compromised. In response to a determination that the third image (from the third image sensor) is more clear than the second image (from the second image sensor), the environmental scene condition detection module 108 may determine that a lens of the second image sensor is compromised and/or that a window of the vehicle is compromised. In response to a determination that the third image is more clear than the first image and/or the second image, the environmental scene condition detection module 108 may initiate one or more actions, such as generating the HMI signal 330 and/or generating the BCU signal 334, as illustrative, non-limiting examples.” 
wherein the first image information is picked up through the transparent member by a first pickup device that is mounted on the vehicle, (Paragraph [0041], “The image sensor 102 may be located within the cabin of the vehicle and may be positioned to capture a scene through the window. The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle.”)
predetermined threshold hold is determined based upon second image information about a periphery of another vehicle that exists in the high-visibility area picked up by a second pickup device that is mounted on the other vehicle (Paragraph [0041], “The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle.”) (Paragraph [0054], “the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location”). 
Zhong further discloses determining whether the predetermined attached matter is on the transparent member, based on the first image information and information relevant to a visibility state in a predetermined area containing a geographical position of the vehicle, the visibility state in the predetermined area being estimated from the second image information corresponding to another vehicle in the predetermined area(Therefore, environmental scene detection and clarification may be performed outside of the vehicle. Further, environmental scene detection and clarification may be performed based on image data captured outside of the vehicle. For example, the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location, see at least: p. [0054]).
Zhong fails to explicitly disclose determining the visibility of a plurality of areas and the another vehicle being each of a plurality of other vehicles in the predetermined area. 
However, these features are taught by Stanek 
determining the visibility of a plurality of areas (Paragraph [0021], “Cloud resources 42 may be further connected with a third party data source or server 51 for obtaining other relevant data, such as regional weather data and forecasts. Vehicles 40 and 41 may preferably include GPS receivers for determining their geographic coordinates using GPS signals from a set of GPS satellites 90. “, here the system may receive weather data for plurality of regions) (“The weights obtained by normalization may preferably result from a comparison of the peer parameters of the requesting vehicle with the peer parameters of the vehicles that contributed the extracted data. In addition, the weights may be proportional to the statistical significance of the sample size that gives rise to the reported crowd data. For example, a weight would be higher for reported crowd data that comes 1) from (i.e., is supported by) a large number of vehicles of a same or similar model with similar occupancy, and 2) from a close geographic location within a recent time frame.”, here the system is weighting the inputs from groups of vehicles in different close geographic areas in order to determine the conditions that vehicles are experiencing such as a high or low visibility weather condition)
the another vehicle being each of a plurality of vehicles (The vehicles in a vehicle fleet 52 (which includes vehicle 40) transmit data to a data collecting agent 53… Data sent to collecting agent 53 preferably includes such HVAC-related data as measured climate variables (e.g., temperature and humidity) together with data regarding HVAC system operation including the state of various command parameters (e.g., activation status of heated defrost surfaces, air circulation mode settings, blower speed settings, and any other command parameters whether manually or automatically determined). See at least: p. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include utilizing data from a plurality of vehicles as opposed to one other vehicle of Stanek in the system for determining the clarity of an vehicle window of Zhong in order to increase the accuracy and robustness of the environmental condition determination through crowd sourcing (Stanek, Paragraph [0028], “Thus, the output of the fuzzy rules adapts HVAC operation using crowd-based data which may improve efficiency since actuators are only actuated to the extent that other similar vehicles in close proximity have found it necessary to operate the same actuator in the same way.”) (Paragraph [0024], “Consulting available crowd data can provide a fast an accurate determination of what may be necessary to handle the defrost situation.”)

Regarding claim 9, the combination of Zhong and Stanek discloses the system and  determination device according to claim 1, however Zhong does not explicitly teach wherein the circuitry is configured to extract multiple vehicles from the high-visibility area based upon vehicle relevant information acquired from a plurality of vehicles, the multiple vehicles including the vehicle and the plurality of other vehicles.
Stanek teaches wherein the circuitry is configured to extract multiple vehicles from the high-visibility area based upon vehicle relevant information acquired from a plurality of vehicles, the multiple vehicles including the vehicle and the plurality of other vehicles (Paragraph [0021], “Cloud resources 42 may be further connected with a third party data source or server 51 for obtaining other relevant data, such as regional weather data and forecasts. Vehicles 40 and 41 may preferably include GPS receivers for determining their geographic coordinates using GPS signals from a set of GPS satellites 90. “, here the system may receive weather data for plurality of regions) (“The weights obtained by normalization may preferably result from a comparison of the peer parameters of the requesting vehicle with the peer parameters of the vehicles that contributed the extracted data. In addition, the weights may be proportional to the statistical significance of the sample size that gives rise to the reported crowd data. For example, a weight would be higher for reported crowd data that comes 1) from (i.e., is supported by) a large number of vehicles of a same or similar model with similar occupancy, and 2) from a close geographic location within a recent time frame.”, here the system is weighting the inputs from groups of vehicles in different close geographic areas in order to determine the conditions that vehicles are experiencing such as a high or low visibility weather condition). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include utilizing data from a plurality of vehicles as opposed to one other vehicle of Stanek in the system for determining the clarity of an vehicle window of Zhong in order to increase the accuracy and robustness of the environmental condition determination through crowd sourcing (Stanek, Paragraph [0028], “Thus, the output of the fuzzy rules adapts HVAC operation using crowd-based data which may improve efficiency since actuators are only actuated to the extent that other similar vehicles in close proximity have found it necessary to operate the same actuator in the same way.”) (Paragraph [0024], “Consulting available crowd data can provide a fast an accurate determination of what may be necessary to handle the defrost situation.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure. Stein (US-20200062180) teaches a system for detecting an obstruction on surface of a window of the vehicle using a plurality of cameras. Pertsel (US-10609341) teaches a system for analyzing a plurality of video signals on a vehicle including detecting an obstruction on a window and taking an action in response to the detection. Kubota (US-20190202373) teaches a vehicle mounted optical device to capture an image, detect condensation on a glass according to a threshold, and activating a condensation removal device in response. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        	/ANISS CHAD/                                                                                                     Supervisory Patent Examiner, 
	Art Unit 3662